Exhibit 10.45

i2 TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT(S)

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT by and between i2 Technologies, Inc., a Delaware corporation
(the “Corporation”), and                      (the “Participant”) to be
effective as of January 1, 2009.

RECITALS

A. Participant is a party to one or more Restricted Stock Unit Issuance
Agreements with the Corporation pursuant to which Participant will become
entitled to receive shares of Common Stock that vest under the restricted stock
units evidenced by those agreements.

B. The purpose of this Amendment Agreement is to bring each of those Restricted
Stock Unit Issuance Agreements into documentary compliance with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations thereunder.

C. The Restricted Stock Unit Issuance Agreements that are the subject to this
Amendment Agreement are more particularly identified in attached Schedule I.

D. All capitalized terms in this Amendment Agreement shall have the same
meanings assigned to them in the applicable Restricted Stock Unit Issuance
Agreement.

NOW, THEREFORE, it is agreed each of the Restricted Stock Unit Issuance
Agreements is hereby amended as follows, effective January 1, 2009:

1. A new Section 6(d) is hereby added to each Restricted Stock Unit Issuance
Agreement to read as follows:

“(d) Notwithstanding Section 6(a), the shares of Common Stock subject to
restricted stock units that vest on a Change in Control in which the units are
not assumed shall be issued on the earliest of (i) the date those shares would
have otherwise vested but for the acceleration on the Change in Control,
(ii) Participant’s Separation from Service or (iii) the first date following the
Change in Control on which such distribution can be made without contravention
of any applicable Code Section 409A requirements or limitations. The shares of
Common Stock that vest on an accelerating basis upon Participant’s termination
without Cause or Good Reason shall be issued upon the earliest of (i) the date
those shares would have otherwise vested but for such acceleration,
(ii) Participant’s Separation from Service or (iii) the first date following
such termination on which such distribution can be effected without
contravention of any applicable Code Section 409A requirements or limitations.”



--------------------------------------------------------------------------------

2. There is hereby added to each Restricted Stock Unit Issuance Agreement the
following new Paragraph 13:

“13. Deferred Issuance Date.

(a) It is the intention of the parties that the provisions of this Agreement, as
amended by the Amendment Agreement, comply with the requirements of Section 409A
of the Code and the Treasury Regulations thereunder. Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of this Agreement as
so amended would otherwise contravene the requirements or limitations of Code
Section 409A, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception. Any installment payments to which Participant becomes entitled
hereunder shall be treated as a right to a series of separate payments for
purposes of Code Section 409A.

(b) Notwithstanding Section 6, no shares of Common Stock which become issuable
by reason of the Participant’s Separation from Service shall actually be issued
or distributed to the Participant prior to the earlier of (i) the first day of
the seventh (7th) month following the date of his or her Separation from Service
or (ii) the date of the Participant’s death, if the Participant is deemed,
pursuant to the procedures established by the Compensation Committee in
accordance with the applicable standards of Code Section 409A and the Treasury
Regulations thereunder and applied on a consistent basis for all non-qualified
deferred compensation plans of the Corporation and the applicable employee
group, at the time of such Separation from Service to be a “specified employee,”
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). The specified employees
subject to such a delayed commencement date shall be identified on December 31
of each calendar year. If the Participant is so identified on any such
December 31, he shall have specified employee status for the twelve (12)-month
period beginning on April 1 of the following calendar year.

(c) For purposes of this Agreement, the term Separation from Service shall have
the meaning ascribed to such term under Code Section 409A and the Treasury
Regulations issued thereunder.”

 

2



--------------------------------------------------------------------------------

3. Except as modified by this Amendment Agreement, all the terms and conditions
of each Restricted Stock Unit Issuance Agreement subject to this Amendment
Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

i2 TECHNOLOGIES, INC. By:    

Title:    

Dated: December 31, 2008  

PARTICIPANT

Printed Name:    

Dated: December 31, 2008

 

3



--------------------------------------------------------------------------------

SCHEDULE I

RESTRICTED STOCK UNIT ISSUANCE AGREEMENTS SUBJECT TO MASTER AMENDMENT

The following Restricted Stock Unit Issuance Agreements between the Corporation
and Participant are subject to the Amendment Agreement:

AGREEMENT:

Award Date:

Number of Restricted Stock Units

Originally Subject to Agreement:

Number of Restricted Stock Units

Currently Outstanding:

Number of Restricted Stock Units

Subject to Amendment Agreement:

AGREEMENT:

Award Date:

Number of Restricted Stock Units

Originally Subject to Agreement:

Number of Restricted Stock Units

Currently Outstanding:

Number of Restricted Stock Units

Subject to Amendment Agreement:

 

4